           Case 1:20-cv-09056-GHW Document 21 Filed 03/19/21 Page 1 of 3
                                                                                   USDC SDNY
                                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                      DOC #: _________________
 ------------------------------------------------------------------------------X   DATE FILED: 3/19/2021
 ALEXA BATES, EMINA ABDAGIC, GABRIELLA                                         :
 AGUILERA, YAZMIN ALI, TERRA ANGLIN,                                           :
 ASHLEY ARACENA, ROBYN ARLAN, LA CANADA                                        :
 ASUNCION, TRACI BATES, GEORGEANN                                              :     1:20-cv-09056-GHW
 BENEDICT, SHENISHA BOOTH, ELIZABETH BRUSS, :
 LUCY ANN BURKE, CHRISTINA CALA, YENNIFER :                                          1:20-cv-09717-GHW
 CAMPOS, SUSAN CHEYNE, MOLLY CLARK, CHLOE :
 CORNELL, KIMBERLY COUTURE, DEAN DAMON, :                                                ORDER
 ESTHER EPSTEIN, MARIANA GOES, KIM GRAHAM, :
 ROSEANNA GREGA, WENDY GREGORY, DIANA                                          :
 HASROUNI, NATASHA HOBSON, DONNA HUGHES, :
 GIANNA IMBRONONE, NATALIE KIKKENBORG,                                         :
 RHONDA KOEHLER, KRISTINA LANE, JEANNE                                         :
 LASHMETT, JULIA LEHNEN, VICKIE LEWIS,                                         :
 JENNIFER LONGBINE, FELICIA MONTANO,                                           :
 NARAYANA MONTUFAR, MARIA GUADALUPE                                            :
 MORA, NICOLE MUSCARELLA, GIGI OLIVER,                                         :
 ELIANA PALMA, KRISTEN PEDLEY, CHRISTINA                                       :
 PIERRE, MICHELLE PHARES, LAUREN RACUSIN,                                      :
 SARAH RASHID, EMMANUEL REGISTER, MARITZA :
 RIVERA, CARMEN ROSA, GINA RYAN, ANNYOCELI :
 SANTIAGO, KAALAN SCHAEFFER, JULIANA                                           :
 STANSFIELD, CANDACE STIMSON, MARYAM                                           :
 TEHRANIE, SUZANNE TILLOTSON, MEGAN TRAMA, :
 JEANETTE TRAVIS, STELLA WARDA, SHIRLEY                                        :
 WEISS, JENNIFER HITCOMB, JILLIE WILLIAMS, and :
 AMANDA WILSON,                                                                :
                                                                               :
                                                 Plaintiffs,                   :
                                                                               :
                              -against-                                        :
                                                                               :
 DEVA CONCEPTS, LLC, a Delaware Limited Liability                              :
 Company d/b/a DEVA CURL,                                                      :
                                                                               :
                                                 Defendant.                    :
 ----------------------------------------------------------------------------- X
 CRYSTAL ADAMS, HUGUETTE AMPUDIA, ERICKA :
 APPLEBEE, DAYANA ARIZAGONZALEZ,                                               :
 STEFFANE BARRETT, RACHEL BIRD, RANDY                                          :
 ELLEN BLAUSTEIN, MARY ELLEN BRANDT,                                           :
 COREY CAIN, STACEY CARPENTER, ASHLEY                                          :
 CARTER, AMANDA CLAY, JANET CLEARY,                                            :
 ADDISON CLINE, DANNAH COLLINS, JESSICA                                        :
 COLLINS, KELSIE CORAY, LADAWN CRAFT                                           :
 PARRISH, APRIL CREEL, LACEY CROKER, ALICIA                                    :
           Case 1:20-cv-09056-GHW Document 21 Filed 03/19/21 Page 2 of 3



 DA CRUZ, ESRAA DARWISH, BAILEY DAVALL,                                       :
 SHANNON DAVERSA, DANIELE DEGRANDIS-                                          :
 KNEER, MEGAN DICKEY, MARISA EDWARDS,                                         :
 VANESSA ESPERAZA, MELISSA EVANS, KEONTE’                                     :
 FISHER, ALISON FITZWILLIAM, SUSAN FLEMING,                                   :
 HANNAH FLETCHER, JUANITA GARCIA,                                             :
 BRITTAINY HALL, JOSEPHINE HARRIS, TARA                                       :
 HASTOO, REBECCA HAWK, LUBNA HECTOR,                                          :
 CINDI HEIN, SHERRY HIDLEBAUGH, TAYLOR                                        :
 HOBBS, MICHELLE HOWARD, individually and on behalf of                        :
 M.L., a minor, MARIUM HUSSAIN, TRACIE HUNT,                                  :
 TERRILYN HUNTER, CHARLYNE JACOBS-                                            :
 BURROWS, LESLIE JETER, ALEXIS JOHNSON,                                       :
 LIANA KANAANEH, TIFFANY KEATING, SARAH                                       :
 KELLY, SUSAN KING, KATHERINE KOZY,                                           :
 KATRINA LEE, SAMITIA LEE, NICOLE LOVITT,                                     :
 AYESHA MALIK, HOLLY MATESKY, ALMA                                            :
 MEDINA, ANA MENDOZA, DANIELA MENDOZA,                                        :
 LAURIE MILLER, NABILA MOHAMMED, HUONG                                        :
 NGUYEN, ANDREA PATIN, ASIA PERKINS, KYTO                                     :
 RAINES, ALLYSON RAINEY, LESLIE RAMOS, VILMA                                  :
 RAMOS, DANIELLE RAND BYRD, TARYN RAY,                                        :
 MIKA REED, CASSIDY REPHANN, KELLY                                            :
 REPHANN, WHITNEY RICE, ANGELA SHUFORD,                                       :
 TARA SPARKS, SEWIT SIUM, TRACI STEO, REBECCA                                 :
 TAYLOR, CHERYL THERIAULT, KRISTINA                                           :
 THOMAS, TARYN TOMASIK, YESSENIA TORRES,                                      :
 ASHLEY VALENTIN, BOBBIE VANSLYKE, KENIA                                      :
 VAZQUEZ, SARINA VERGARA, MICHELLE                                            :
 WALTON, ANGHARAD WARING, SALLY WARM,                                         :
 GINI WARNER, NANCI WEITZMAN, JANICE                                          :
 WILLIAMS, BRITNEY WINTERS, KRISTIN WYNN,                                     :
 JENNIFER ZUNIGA, and NIKOLA ZURAK,                                           :
                                                                              :
                                                 Plaintiffs,                  :
                              -against-                                       :
                                                                              :
 DEVA CONCEPTS LLC,                                                           :
                                                                              :
                                                   Defendant.                 :
 ---------------------------------------------------------------------------- X

GREGORY H. WOODS, District Judge:

        For the reasons stated on the record during the March 18, 2021 conference in Bates et al v.

Dev A Concepts, LLC, Case No. 1:20-cv-09056-GHW, the Court will defer setting a discovery

schedule in that case. Instead, the Bates parties are ordered to participate in the initial pretrial

                                                            2
          Case 1:20-cv-09056-GHW Document 21 Filed 03/19/21 Page 3 of 3



conference scheduled for May 5, 2021 in Adams v. Deva Concepts, LLC, Case No. 1:20-cv-09717-

GHW, and to coordinate with counsel in Adams to propose a consolidated discovery schedule.

         The parties are directed to submit a joint status letter and proposed case management plan

by no later than April 28, 2021. See Dkt. No. 16, Adams v. Deva Concepts, LLC, Case No. 1:20-cv-

09717.

         SO ORDERED.

 Dated: March 19, 2021                              _____________________________________
 New York, New York                                          GREGORY H. WOODS
                                                            United States District Judge




                                                   3
